Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to for the following reasons.  First, it is unclear if “at least one polymer film therebetween” applies to both configurations (of two glass panes or one glass pane and one polymer pane).  Next, the claim should more clearly set forth the relationship between the “at least one polymer film” and the two types of polymer films.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008/133141 A (referenced below using its machine translation, “JP ‘141”).
Considering claims 1, JP ‘141 discloses a laminated glass comprising two glass layers joined by a multi-component interlayer having a high rigidity portion 11-A and a low rigidity portion 11-B, wherein both the high and the low rigidity portions are expressly shown to directly contact both glass substrates (JP ‘141 ¶ 0015-0019 and Fig. 4), thereby reading on the limitation that both have substantially equal thicknesses.  JP ‘141 is analogous, as it is from the same field of endeavor as that of the instant application (laminated vehicular glazing).  As shown in various figures, the region of lower rigidity accounts for a greater surface area.   
As shown in various figures of the reference, the laminated glass is used as a vehicular windshield, wherein a mirror base is located over the laminated glass and is (indirectly) attached to the laminated glass, thereby reading on the limitation of a fastening element adhered on the composite glass pane.  JP ‘141 discloses that the low rigidity portion has a tensile rigidity of 3 MPa.mm or less, and that the high rigidity portion has a tensile rigidity at least twice that of the low rigidity portion (id. ¶ 0016).  Although tensile rigidity is not the same as modulus of elasticity, the two values are proportionally related by the equation tensile rigidity = t × E, where t is thickness, and E is modulus of elasticity; see id. ¶ 0018.  As such, for standard interlayer thickness of 0.76 mm, a tensile rigidity of 3 MPa.mm yields modulus of elasticity of 3.94 MPa.  It is clear that the disclosure of “more than twice” would be 7.90 MPa or more.  The former range of 3.94 MPa or less overlaps the range of 20 MPa or less; and the latter range of 7.90 MPa or more overlaps the range of 100 MPa or more.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
It is noted that claim 1 is recited using open transitional phrase.  As such, in terms of mapping elements of the prior art to elements as claimed, the prior art may have additional elements (e.g. high rigidity interlayer portions along respective side edges of the laminated glass) that are not considered to map onto the claimed elements (e.g. a central region).  In the instant case, as the high rigidity portions may be in the form of discrete strips (e.g. JP ‘141 Figs. 7a and 7d), a high rigidity portion such as the one shown to run immediately along the upper edge of the laminated glass shown in Fig. 7c of the reference per se is considered to read on the claimed second type of polymer film.  In which case, this high rigidity portion is considered a central portion, at least because it is symmetric with respect to a mirro-of-symmetry (e.g. item c shown in Figs. 6 and 7) and is located between the side edges of the laminated glass.  As windshields for passenger vehicles generally has a height (from bottom edge to top edge) ~50 to ~125 cm, and as the high rigidity portion along any edge can have a width of 10 cm, it stands to reason that for at least a laminated glass of JP ‘141 implemented for a vehicle using a relatively large windshield, a high rigidity portion along an upper edge of the laminated glass could constitute less than 10% of a total area of the laminated glass.  JP ‘141 thus renders obvious claim 1.
Considering claim 5, as the high rigidity portion discussed above is the form of a strip along an edge, it has a rectangular shape.
Considering claim 13, as discussed above, the interlayer has a thickness of standard interlayer used for vehicular glazings (viz. 0.76 mm).
Considering claim 14, JP ‘141 further discloses that both interlayer portions may be multilayered (e.g. id. Fig. 5).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable JP 2008/133141 A (referenced below using its machine translation, “JP ‘141”), as applied to claim 1 above, and further in view of U.S. 2017/0129219 A1 (“Uebelacker”).
Considering claim 3, JP ‘141 differs from the claimed invention, as it does not disclose the usage of polymer-based panes.
However, usage of a polymer-based panel in the construction of vehicular glazing (viz. field of endeavor of the instant application) is well-known.  For instance, Uebelacker teaches such a vehicular composite panel having a glass pane and a polymeric pane mad of either PC or PMMA (e.g. Uebelacker ¶ 0043-0044).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have made at least one of the panes in the laminated vehicular windshield of Uebelacker a polymeric pane, for doing so results in reduction of mass (id. ¶ 0010).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable JP 2008/133141 A (referenced below using its machine translation, “JP ‘141”), as applied to claim 1 above, and further in view of U.S. 2016/0257094 A1 (“Lestringant”).

Considering claims 12 and 19, JP ‘141 differs from the claimed invention, as it does not disclose the thickness of the inner glass layer.  However, it is known in the art of vehicular glazing to form laminated glass from outer glass layer having a thickness less than 2.1 mm, an interlayer (with standard thickness of 0.76 mm), and an inner glass layer having a thickness less than 1.5 mm (Lestringant at e.g. clm. 1 and 4).  Lestringant is is analogous, as it is from the same field of endeavor as that of the instant application (laminated vehicular glazing).  Given that Lestringant teaches that the lightweight laminated glazing material taught therein exhibits mechanical strength and is suitable for automotive glazing, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the types of glass layers taught in Lestringant to form the inner glass layer in the laminated glass of JP ‘141.  JP ‘141 as modified by Lestringant thus renders obvious claims 12 and 19.

Response to Arguments 
Applicant’s arguments with respect to 35 U.S.C. 112(b) rejection of claim 16 (pg. 4 ¶ 3+ of response filed on 9 August 2022, henceforth “Response”) have been fully considered.  Though the cancellation of the claim renders the rejection moot, the issue identified is considered addressed.
Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejection over JP ‘141 (pg. 4 ¶ 6+ of Response) have been fully considered.  In view of amendments to claim 1, the 35 U.S.C. 102(a)(1) rejection over JP ‘141 has been withdrawn.  A new ground of obviousness rejection over JP ‘141 has been instated above.
Applicant’s arguments with respect to all prior art rejections relying on at least Bronstein (pg. 4 ¶ 10+ of Response) have been fully considered.  In view of amendments to claim 1, these rejection have been withdrawn, at least because Bronstein fails to teach its higher rigidity interlayer to be directly adjacent an upper edge of the laminated glass of the reference.  

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781